               Case 5:16-cr-00519-LHK Document 347 Filed 07/26/21 Page 1 of 4



 1   GEOFFREY HANSEN
     Acting Federal Public Defender
 2   Northern District of California
     SEVERA KEITH
 3   GRAHAM ARCHER
     Assistant Federal Public Defenders
 4   8th Floor - Suite 820
 5   55 South Market Street
     San Jose, CA 95113
 6   Telephone: (408) 291-7753
     Facsimile: (408) 291-7399
 7   Email:        Severa_Keith@fd.org

 8
     Counsel for Defendant Wolfenbarger
 9

10
                                      IN THE UNITED STATES DISTRICT COURT
11
                                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
                                               SAN JOSE DIVISION
13

14
       UNITED STATES OF AMERICA,                        Case No.: CR 16-519 LHK
15
                         Plaintiff,                     DEFENDANT’S MOTION IN LIMINE
16                                                      NO. 12 TO EXCLUDE IRRELEVANT,
                v.                                      TANGENTIAL, OR OVERLY
17                                                      PREJUDICIAL TESTIMONY
       JOHN WOLFENBARGER,                               REGARDING YAHOO / FBI
18                                                      INVESTIGATION
                         Defendant.
19                                                      Court:          Hon. Lucy H. Koh
20                                                      Hearing Date:   TBA

21

22

23

24

25

26

27
28

     DEF. MT N. IN LIM. RE: INVEST IGATION
     WOLFENBARGER, CR 16-519 LHK
               Case 5:16-cr-00519-LHK Document 347 Filed 07/26/21 Page 2 of 4



 1          The government’s witness list includes five potential witnesses who may offer testimony

 2   regarding aspects of the Philippines webcam investigation. Dkt. 343. These witnesses are being

 3   offered as fact witnesses at the trial of a single defendant, Mr. Wolfenbarger. Under Federal Rules of

 4   Evidence 401, 402, 403 and 404, Mr. Wolfenbarger respectfully submits that these five witnesses

 5   should be limited to offering testimony regarding specific facts that pertain to the investigation of Mr.

 6   Wolfenbarger himself, and should not be permitted to testify more broadly regarding the larger

 7   investigation, by offering, for example: (1) evidence that would be irrelevant to Mr. Wolfenbarger;

 8   (2) testimony that would introduce tangential information, result in an undue consumption of time, or

 9   may confuse the jury; or (3) evidence or testimony that is unduly prejudicial in relation to its

10   probative value as to Mr. Wolfenbarger. 1 In the event that the Court reserves ruling on any specific

11   limitations at this time, Mr. Wolfenbarger anticipates raising objections to specific questions at trial.

12          According to the government’s witness summaries, two of the witnesses, FBI Agent Ann

13   Trombetta and former Yahoo employee Jeff Zingler, will testify regarding their specific role in the

14   investigation. The defense reserves the opportunity to raise objections to broader testimony at trial.

15          The defense respectfully submits that the summaries for three other fact witnesses, FBI Agent

16   Chris Marceau, FBI Agent Jeff Yesenksy, and Yahoo employee Sean Zadig, raise concerns regarding

17   the potential scope of their testimony. By way of background, the Court will recall that it heard

18   lengthy, wide-ranging testimony from these witnesses at the evidentiary hearing regarding the

19   broader Philippines webcam investigation, which far exceeded the scope of the specific investigation

20   regarding Mr. Wolfenbarger. Mr. Wolfebarger now moves to preclude any similar wide-ranging

21   testimony at trial. Additionally, in light of the breadth and vagueness of the government’s summaries

22   for these three witnesses, it may be appropriate for the Court to order the government to prepare more

23   carefully tailored summaries to allow advance discussion and potential resolution of these issues.

24          First, with respect to Agent Marceau, the summary of his testimony includes not only his

25   conduct of the interviews with Mr. Wolfenbarger, but also his analysis of unspecified evidence

26

27
     1 The Court previously granted the defense’s motion in limine to exclude testimony regarding two
28   targets of the Philippines webcam investigation, unless the defense opened the door to such matters.
     Dkt. 235, Dkt. 259 at 7.
     DEF. MT N. IN LIM. RE: INVEST IGATION
     WOLFENBARGER, CR 16-519– LHK
                                                         1
               Case 5:16-cr-00519-LHK Document 347 Filed 07/26/21 Page 3 of 4



 1   obtained pursuant to legal process, as well as his “follow-up investigations.” The defense

 2   respectfully submits that any testimony by Agent Marceau regarding analysis of evidence or “follow-

 3   up investigations” should be specific to Mr. Wolfenbarger.

 4          Second, with respect to Agent Yesenksy, the government proffers that he will testify regarding

 5   “the background of Operation Swift Traveler,” in addition to describing the FBI’s response to the

 6   Cybertip regarding Mr. Wolfenbarger. Mr. Wolfenbarger respectfully moves the Court to limit any

 7   “background” testimony offered by Agent Yesensky regarding Operation Swift Traveler to ensure

 8   that it is relevant to Mr. Wolfenbarger, that it would not result in undue consumption of time or

 9   confuse the jury, and that it would not be unduly prejudicial in relation to its probative value.

10          Third, regarding Mr. Zadig, Mr. Wolfenbarger moves the Court to preclude or narrowly

11   circumscribe Mr. Zadig’s proposed testimony regarding his “knowledge and oversight of Yahoo’s

12   internal investigations into live-streamed child sex abuse originating in the Philippines, including the

13   identification of Wolfenbarger as a buyer of child sex abuse materials.” Dkt. 343 at 2-3. The

14   government’s proposed line of testimony is exceedingly broad; poses a grave risk of introducing

15   irrelevant, tangential, and unduly prejudicial information to the jury; and appears expressly intended

16   to convey to the jury, through a fact witness, the government’s theory of the case, specifically, that

17   “live-streamed child sex abuse” was originating in the Philippines, and that Mr. Wolfenbarger was in

18   fact (1) a “buyer” (2) of “child sex abuse materials.” The defense objects to this use of a fact witness.

19          Additionally, based on the testimony of these and other witnesses at the evidentiary hearing,

20   Mr. Wolfenbarger also specifically moves under Rules 401, 402, 403, and 404 to exclude evidence or

21   testimony regarding (1) the identification of child pornography images in the profile pictures of other

22   internet subscribers; (2) the number of targets, the location of targets, the relationships between other

23   targets, and the specific actions taken against other targets of the Philippines webcam investigation;

24   (3) law enforcement efforts to conduct child rescues and/or coordinate with the International Justice

25   Mission, or the Philippines government, to conduct child rescues; (4) efforts by Mr. Zadig or the FBI

26   to coordinate with military investigators, other U.S. law enforcement agencies, or foreign law

27   enforcement (including in Australia) to investigate other targets; and (5) testimony regarding

28   NCMEC’s mission, mandate, or image-matching process, apart from any matching in this case.

     DEF. MT N. IN LIM. RE: INVEST IGATION
     WOLFENBARGER, CR 16-519– LHK
                                                         2
               Case 5:16-cr-00519-LHK Document 347 Filed 07/26/21 Page 4 of 4



 1

 2
      Dated:       July 26, 2021                    Respectfully submitted,
 3
                                                    GEOFFREY HANSEN
 4                                                  Acting Federal Public Defender
                                                    Northern District of California
 5
                                                              /S
 6                                                  SEVERA KEITH
                                                    Assistant Federal Public Defender
 7
                                                    GRAHAM ARCHER
 8
                                                    Assistant Federal Public Defender
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DEF. MT N. IN LIM. RE: INVEST IGATION
     WOLFENBARGER, CR 16-519– LHK
                                                3
